AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

, Eulogio Gonzalez-Toribio Case Number: 3 :20-mj -20501

Carolyn L Oliver

 

 

og Defendant's Attorney Fi L E D
' REGISTRATION NO. 94788298

THE DEFENDANT: MAR 0 4 2029
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

; CLERK US DISTRICT COU
C] was found guilty to count(s) SOUTHERN DISTRICT OF COUT NIA

 

 

after a plea of not guilty. er DEPUTY

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) |
[1 The defendant has been found not guilty on count(s)
[1] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of: ;

LY
4

O TIME SERVED pie days

‘

 

Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. [f ordered to pay restitution, the defendant shal! notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Wednesday, March 4, 2020

 

Date of Imposition of Sentence

fy

pum HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy | oe | 3:20-mj-20501

 
